Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Dixon W. Holman, Sharon G. Holman,                    Appeal from the 153rd District Court of
Watermark Transport Services, LLC, Truck              Tarrant County, Texas (Tr. Ct. No. 153-
Providers, LLC, and Truck Providers II,               244003-10).        Memorandum Opinion
LLC, Appellants                                       delivered by Justice Moseley, Chief Justice
                                                      Morriss and Justice Carter participating.
No. 06-14-00016-CV        v.

Colonial Pacific Leasing Corporation,
Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellants to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.


                                                      RENDERED MAY 30, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk